Case 17-24311        Doc 35     Filed 12/31/18     Entered 12/31/18 17:30:25          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 24311
         Linda A Baldwin

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/14/2017.

         2) The plan was confirmed on 10/16/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/02/2018, 08/06/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/16/2018.

         5) The case was Dismissed on 08/27/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-24311              Doc 35             Filed 12/31/18    Entered 12/31/18 17:30:25                Desc         Page 2
                                                               of 4



 Receipts:

           Total paid by or on behalf of the debtor                         $3,289.89
           Less amount refunded to debtor                                       $0.00

 NET RECEIPTS:                                                                                                 $3,289.89


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $2,695.04
     Court Costs                                                                           $0.00
     Trustee Expenses & Compensation                                                     $143.00
     Other                                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $2,838.04

 Attorney fees paid and disclosed by debtor:                                 $0.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim            Claim       Principal      Int.
 Name                                             Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ambulance Transportation                     Unsecured         600.00           NA              NA            0.00       0.00
 American General Financial Services of Ill   Unsecured      1,954.00            NA              NA            0.00       0.00
 American General Financial Services of Ill   Secured           240.00          0.00        1,953.00           0.00       0.00
 American InfoSource LP as agent for          Unsecured         801.00        685.84          685.84           0.00       0.00
 American InfoSource LP as agent for Direc    Unsecured         619.00        619.29          619.29           0.00       0.00
 Atlas Acquisitions LLC                       Unsecured      1,881.00       1,881.13        1,881.13           0.00       0.00
 Capital One                                  Secured             0.00           NA         1,233.00          20.40     43.15
 Capital One                                  Unsecured           0.00           NA              NA            0.00       0.00
 Capital One                                  Unsecured      1,260.00            NA              NA            0.00       0.00
 Capital One Bank USA NA                      Unsecured         430.00           NA              NA            0.00       0.00
 City of Chicago                              Unsecured      1,200.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue        Unsecured      6,000.00       2,732.26        2,732.26           0.00       0.00
 City of Chicago Department of Water          Secured        1,365.00       1,471.57        1,365.00          61.18    100.83
 City of Chicago Department of Water          Unsecured           0.00        106.57          106.57           0.00       0.00
 Comcast                                      Unsecured         475.00           NA              NA            0.00       0.00
 Commonwealth Edison Company                  Unsecured         500.00        300.82          300.82           0.00       0.00
 Cook County Treasurer                        Secured        1,512.00       1,533.35        1,512.00           7.85    218.44
 Cook County Treasurer                        Unsecured            NA          21.35           21.35           0.00       0.00
 Credit ONE BANK NA                           Unsecured           0.00           NA              NA            0.00       0.00
 Debt Recovery Solutions                      Unsecured         230.00           NA              NA            0.00       0.00
 Department Of Education                      Unsecured    119,135.00    122,481.03       122,481.03           0.00       0.00
 Educational Credit Management Corp           Unsecured           0.00    23,727.80        23,727.80           0.00       0.00
 ERC/DIRECTV INC.                             Unsecured         696.00           NA              NA            0.00       0.00
 Holy Cross Emergency Physician               Unsecured         500.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414                Unsecured           0.00         32.52           32.52           0.00       0.00
 Illinois Dept of Revenue 0414                Priority          862.00        285.22          285.22           0.00       0.00
 Illinois Housing Development Authority       Secured        5,929.00           0.00        5,929.00           0.00       0.00
 Illinois Housing Development Authority       Secured        8,827.00           0.00            0.00           0.00       0.00
 Illinois Student Assistance Commission       Unsecured           0.00    17,530.47        17,530.47           0.00       0.00
 Internal Revenue Service                     Priority       1,337.00         245.88          245.88           0.00       0.00
 Internal Revenue Service                     Unsecured           0.00        252.37          252.37           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-24311            Doc 35           Filed 12/31/18    Entered 12/31/18 17:30:25               Desc         Page 3
                                                           of 4



 Scheduled Creditors:
 Creditor                                               Claim         Claim         Claim        Principal        Int.
 Name                                        Class    Scheduled      Asserted      Allowed         Paid           Paid
 Jefferson Capital Systems LLC            Unsecured         374.00        374.74        374.74           0.00         0.00
 Jefferson Capital Systems LLC            Unsecured         406.00        406.53        406.53           0.00         0.00
 K Mart                                   Unsecured           0.00           NA            NA            0.00         0.00
 Mercy Hospital                           Unsecured      3,000.00            NA            NA            0.00         0.00
 Midland Funding LLC                      Unsecured         475.00        474.99        474.99           0.00         0.00
 Midland Funding LLC                      Unsecured         595.00        594.70        594.70           0.00         0.00
 Navient                                  Unsecured     17,485.00            NA            NA            0.00         0.00
 Navient Solutions INC                    Unsecured           0.00           NA            NA            0.00         0.00
 Northwest Collectors                     Unsecured         154.00           NA            NA            0.00         0.00
 PLS Loan Store/Payday Loan Store/PLS F   Unsecured      1,000.00            NA            NA            0.00         0.00
 Portfolio Recovery Associates            Unsecured         470.00        470.36        470.36           0.00         0.00
 Portfolio Recovery Associates            Unsecured           0.00        268.94        268.94           0.00         0.00
 Portfolio Recovery Associates            Unsecured         355.00        355.33        355.33           0.00         0.00
 Resurgent Capital Services               Unsecured           0.00        248.53        248.53           0.00         0.00
 Santander Consumer USA                   Unsecured           0.00    15,262.16     15,262.16            0.00         0.00
 Sears                                    Unsecured           0.00           NA            NA            0.00         0.00
 St. Bernard Hospital                     Unsecured         700.00           NA            NA            0.00         0.00
 Syncb/Amazon                             Unsecured         334.00           NA            NA            0.00         0.00
 Texas Guaranteed Student Loan            Unsecured     43,678.00     20,016.43     20,016.43            0.00         0.00
 THE ROOM Place                           Unsecured         841.00           NA            NA            0.00         0.00
 Verizon                                  Unsecured      1,000.00            NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                       Claim           Principal                Interest
                                                                     Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                               $0.00                $0.00                  $0.00
       Mortgage Arrearage                                         $5,929.00                $0.00                  $0.00
       Debt Secured by Vehicle                                        $0.00                $0.00                  $0.00
       All Other Secured                                          $6,063.00               $89.43                $362.42
 TOTAL SECURED:                                                  $11,992.00               $89.43                $362.42

 Priority Unsecured Payments:
        Domestic Support Arrearage                                     $0.00                $0.00                 $0.00
        Domestic Support Ongoing                                       $0.00                $0.00                 $0.00
        All Other Priority                                           $531.10                $0.00                 $0.00
 TOTAL PRIORITY:                                                     $531.10                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                                    $208,844.16                 $0.00                 $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-24311        Doc 35      Filed 12/31/18     Entered 12/31/18 17:30:25            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $2,838.04
         Disbursements to Creditors                               $451.85

 TOTAL DISBURSEMENTS :                                                                       $3,289.89


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
